
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 98
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Ms. Jenkins (for
			 herself, Mr. Paul,
			 Mrs. Black,
			 Mrs. Hartzler,
			 Mr. Yoder,
			 Mr. Hultgren,
			 Mr. Akin, Mr. Schilling, Mr.
			 Jones, Mr. Herger, and
			 Mr. Gosar) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		To express the sense of the Congress that
		  any Executive order that infringes on the powers and duties of the Congress
		  under article I, section 8 of the Constitution, or that would require the
		  expenditure of Federal funds not specifically appropriated for the purpose of
		  the Executive order, is advisory only and has no force or effect unless enacted
		  as law.
	
	
		Whereas some Executive orders have infringed on the
			 prerogatives of the Congress and resulted in the expenditure of Federal funds
			 not appropriated for the specific purposes of those Executive orders: Now,
			 therefore, be it
		
	
		That it is the sense of the Congress that
			 any Executive order issued by the President before, on, or after the date of
			 the approval of this resolution that infringes on the powers and duties of the
			 Congress under article I, section 8 of the Constitution, or that would require
			 the expenditure of Federal funds not specifically appropriated for the purpose
			 of the Executive order, is advisory only and has no force or effect unless
			 enacted as law.
		
